MEMO. ENDORSED

DULL

 

BSETMACRBBNAR BoRUMeH 83 leg GEGRD Rage t's
LAW OFFICES
JOHN S. WALLENSTEIN
1100 Franklin Avenue, Suite 100
Garden City, New York 11530
(516) 742-5600 Fax (516) 742-5040
Email: JSWallensteinEsq@outlook.com

Ayel cekon \s denied wrthoot

May 8, 2020 ore dice to ene vpen Providing
shethor, andlor case law
adler te Vat a Court's Getenent

ee S. Roman of Rea “hoe Croley ae S) fo
. =a vrolve w subye
United States District Court, SDNY ate elncecs, Clam a fe Gwe

300 Quarropas Street :
White Plains, New York 10601 Cegresded to formate the

Wwe (dsc. 9 De
+» May 2 HOZO
Re: United States v. Lawrence Brown B — 0 ORD a, =
Docket # 14 CR 509 (NSR) i xED:

Dear Judge Roman, hata i il
HON. NELSONS. ROMAN * ©

On November 6, 2019, Your Honor sentenced Mr. Brown ef ae oe JUDGE

was remanded from the Second Circuit. Mr. Brown has chosen to appeal the
resentence on various grounds. In order to properly represent Mr. Brown on
appeal, I need to review the Statement of Reasons form (AO 245B) which the

Court was required to file. It is not docketed, and therefore unavailable to me.

I therefore respectfully request that the Statement of Reasons form
prepared by the Court in connection with this sentencing be provided to me,
under seal, for use in connection with the appeal.

Thank you for your courtesy and consideration.

Respectfully yours,

JOHN S. Digitally signed by JOHN
WALLENSTEIN, ate 20200508 121701
ESQ. -04'00'
JOHN S. WALLENSTEIN
JSW/hs
cc: AUSA Anden Chow (by ECF)

AUSA Allison Nichols (by ECF)
